Title: To John Adams from James Hutchinson, 22 January 1793
From: Hutchinson, James,Williams, Jonathan
To: Adams, John



Sir.
Philadelphia Jan 22. 1793.

It is with particular Satisfaction that, in a Obedience to the Orders of the American Philosophical Society established at Philadelphia for promoting usefull Knowledge, We announce your Election to that Body, on the 18th Inst.
Your Certificate of Membership will be presented as soon as it is can be compleated, in the mean time We hope to have the pleasure of seeing you at their meetings as often as may be convenient, and to be honoured with such Communications from Time to Time as may tend to promote the laudable Objects of the Institution.
We have the honor to be / With the greatest Respect / Sir / Your most obedient & / most humble Servants


James HutchinsonJon WilliamsCorresponding  Secretaries